In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00046-CV



                        IN THE MATTER OF THE MARRIAGE OF
                        SADHNA M. PATEL AND SETH PARRISH
                       AND IN THE INTEREST OF A.K.P.P., A CHILD



                            On Appeal from the 233rd District Court
                                    Tarrant County, Texas
                                Trial Court No. 233-659830-19




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                                  Opinion by Justice Stevens




____________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                              OPINION

        Mother filed for divorce from Father and sought sole managing conservatorship of their

child, Ashok.1 After an evidentiary hearing, the trial court entered a decree of divorce that

appointed Mother as Ashok’s sole managing conservator and Father as possessory conservator.

Even so, the trial court found that, “because of the extreme behavior exhibited by [Father], as

described during testimony and exhibited during the trial, it [was] in the best interest of the child

that [Father] not have any contact with the child until further order of the Court.”

        On appeal, Father argues that the trial court erred by denying him access to the child.2

Because we agree, we reverse the trial court’s conservatorship order and remand the matter to the

trial court for further proceedings.         Even so, we affirm the remainder of the trial court’s

judgment.

I.      Standard of Review

        “The best interest of the child shall always be the primary consideration of the court in

determining the issues of conservatorship and possession of and access to the child.” In re

J.J.R.S., 627 S.W.3d 211, 218 (Tex. 2021) (quoting TEX. FAM. CODE ANN. § 153.002).

“[C]onservatorship determinations are ‘intensely fact driven.’” Id. (quoting Lenz v. Lenz, 79

S.W.3d 10, 19 (Tex. 2002)). For this reason, “the trial court is in the best position to ‘observe

the demeanor and personalities of the witnesses and can “feel” the forces, powers, and influences


1
We use a pseudonym for the minor child and his family members. See TEX. R. APP. P. 9.9(a)(3); TEX. FAM. CODE
ANN. § 109.002(d) (Supp.).
2
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Second Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
                                                       2
that cannot be discerned by merely reading the record.’” Id. (quoting Echols v. Olivarez, 85

S.W.3d 475, 477 (Tex. App.—Austin 2002, no pet.)). “A trial court’s determination of what is in

the child’s best interest, specifically the establishment of terms and conditions of

conservatorship, is a discretionary function.” Id. “The trial court’s judgment will be reversed

only when it appears from the record as a whole that the court has abused its discretion.” Id.

       “A trial court abuses its discretion when it acts ‘without reference to any guiding rules or

principles; or in other words, [when it acts] arbitrarily or unreasonably.’” Id. (alteration in

original) (quoting Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per curiam)); see Lee

v. Melinda A.S., No. 02-14-00135-CV, 2015 WL 7820584, at *10 (Tex. App.—Fort Worth

Dec. 3, 2015, no. pet.) (mem. op.). An abuse of discretion occurs when “[a] trial court . . .

imposes restrictions that exceed those required to protect the child’s best interest.” In re B.O.,

No. 02-16-00485-CV, 2017 WL 2590571, at *30 (Tex. App.—Fort Worth June 15, 2017, no

pet.) (mem. op.) (citing In re H.D.C., 474 S.W.3d 758, 764 (Tex. App.—Houston [14th Dist.]

2014, no pet.)).

II.    Factual and Procedural Background

       At trial, the court heard evidence that Father might have a mental illness and believed that

he had passed along a medical condition, called cold urticaria, to Ashok. The evidence showed

that Father’s parenting and home treatment of Ashok for cold urticaria caused much discord in

the marriage and led to family violence.

       In June 2015, a month and a half before Ashok was born, Father was involved in a bad

car accident and suffered four broken bones in his legs, a broken wrist or thumb, and injuries to

                                                3
his cervical spine requiring a surgery to fuse three vertebrae. Mother testified that Father, a self-

employed welder, was given Neurontin and Dilaudid and did not work throughout the marriage

because he was recovering from the car accident.

       Mother and Father married shortly after Ashok, who was five at trial, was born on

August 8, 2015. Because Mother was fully employed with Texas Health Harris Southwest

Hospital, Father took care of Ashok while she worked. In 2016, Father lost his sister to suicide

and, according to Mother’s sister, the house became a storage space for Father’s deceased sister’s

belongings, was overcrowded, and was unlivable. Mother said that Father was diagnosed with

bipolar disorder, PTSD, and social anxiety. Mother suspected that Father was suffering from

mental health issues a year and a half into the marriage when he was “acting very weird in a bath

saying that [Ashok] was down by the pool selling candy” even though the child was just a baby.

Mother testified that she was not sure if Father’s behavior was due to mental illness or the pain

management medications he was prescribed after the car accident. According to Mother, Father

was unstable during the entire marriage and was admitted to a facility for mental observation

after threatening to commit suicide.

       Father, who claimed to have cold urticaria, believed that he had passed this condition to

Ashok. Shelly Harvey, a doctor at the University of Texas Southwestern Medical Center,

testified that cold urticaria is a skin condition that causes itchy hives during exposure to cold.

Mother testified that Father was convinced that Ashok had cold urticaria even in the absence of a

diagnosis. The evidence at trial established that, even though the disease was triggered by

exposure to cold, Father regularly refused to dress Ashok in appropriate clothing and that the

                                                 4
child was often seen in public without a shirt. Aunt, Ashok’s maternal aunt, testified that Ashok

would come to family gatherings wearing only diapers or underwear and would attend birthday

parties dressed only in socks and shorts.

       According to Mother, Father believed that the downstairs tiles were too cold for the

child’s feet and, as a result, would “flick” Ashok’s hand “to teach him not to go towards the

kitchen when most parents use gates” and prevented the child from going up and down the stairs.

Mother said that Father gave Ashok too many baths in an effort to regulate his body temperature

and “was too much of a disciplinarian.” Mother said that he would spank the child even though

he was two or three and that Father “said as long as there’s no mark on the kid, then it’s not

abuse.” According to Mother, Child Protective Services (CPS) intervened due to Father’s

alleged treatment of the child including “lack of clothing during really cold weather, having high

AC during summers, him not being allowed to come downstairs because it’s too cold for him, or

him going into the back because it’s too hot.”

       Mother testified that Father’s treatment of Ashok for cold urticaria, including his failure

to dress the child properly, resulted in many arguments. When asked if there was a history or

pattern of domestic violence, Mother answered, “Yes. Mostly emotional, a little bit of physical.”

Mother testified that they both scratched and pushed each other when they argued. Mother also

said Father had choked her and pushed her into a bush during an argument, which gave her a

bruised hip. Mother had called the Fort Worth Police Department ten times and the Crowley

Police Department two times. She testified that Father was arrested one time when an altercation



                                                 5
resulted in a mark on her face “because he swung his hand back when [she] knocked his phone

out of his hand.” The arrest resulted in a temporary protective order against Father.

        Mother’s other sister, who had lived with Mother and Father for a time, testified that she

heard domestic violence. Sister said that Mother and Father engaged in a “screaming match” and

that she threatened to call the police because Ashok was present in the home. Behind a closed

door, Sister said she heard “raised voices and thuds, like something was being thrown,” but

clarified that Mother was throwing things. Sister testified that multiple domestic violence calls

were made by both Mother and Father to police. Aunt testified that Mother told her there was

domestic violence in the relationship and that she saw Mother with a black eye and a scab on her

lip after Father was arrested. Aunt, who had intervened in the divorce proceedings and sought

sole managing conservatorship of Ashok,3 said that Father instigated the abuse and that she was

afraid of Father, who had access to guns.

        One of Mother and Father’s arguments was witnessed by Harvey. Harvey testified that

she had examined Ashok for signs of cold urticaria. During the examination, Father, who had

briefly left the room, became very upset on returning when he saw that Mother had allowed

Ashok to walk on the floor without socks. Harvey observed that Father immediately put the

child’s socks back on Ashok and began arguing with Mother, prompting Harvey to leave the

room so things could calm down. Harvey’s notes reflected Mother’s statements that Father was

overbearing and that there had been “domestic discord and multiple occasions when the -- the


3
 The trial court appointed Aunt and her husband sole managing conservators until May 31, 2021, when Mother
would receive sole managing conservatorship. That portion of the trial court’s judgment is moot and not the subject
of the appeal.
                                                        6
police had to be called to the house.” Based on Mother’s report and Father’s behavior in the

office, Harvey recommended that Father have a psychological evaluation.

       Harvey also clarified that there was nothing dangerous or fatal about cold urticaria, that it

was simply a skin condition that caused itching, which was typically treated with antihistamines,

and that she saw no signs of cold urticaria in Ashok. Harvey also explained that there was no

need for multiple baths, that there was no relationship between the disease and discipline, and

that wearing less clothing would have a negative effect on people with cold urticaria.

       The evidence also established that CPS had investigated six allegations involving Ashok.

The case involved allegations that the Father had not properly dressed the child in cold weather.

Claudine Griffith, a CPS worker, testified that the allegations in the sixth complaint involved

domestic violence, Father’s mental health, and an overabundance of caution about an

undiagnosed medical condition. Griffith found that the home was cluttered and cold, that there

was no heat in the house because the heating ducts were removed by Father, and that the child

was only wearing shorts.      As a result of voluntary placement, CPS removed Ashok from

Mother’s and Father’s care and placed him with his maternal grandparents from October 2018

until March 2019. Ashok was then placed with his Aunt. Griffith testified that Father did not

submit to a psychiatric evaluation despite concerns about his mental health, that he did not

exercise his rights to supervised visitation, and that he “just refused to see [Ashok] at all during

that time.”

       Mary Lou Almendarez, who was employed with Family Court Services in Tarrant

County, testified that she was unable to observe Father with Ashok because he did not report for

                                                 7
visitation. Almendarez called Father to obtain his cooperation and said that Father came into the

office twice, told Almendarez that he did not want to stay, and left. As a result, she was not able

to interview Father and did not know where he lived. Almendarez said there were twelve

domestic violence calls made to police between September 2, 2017, and January 25, 2019. She

was concerned that Mother and Father would reunite and, because they had visited Colorado

together during the pendency of the case, could be a flight risk.

       Mother, who was attending counseling for domestic violence, testified that she had no

intention of having any contact with Father and believed that he was a danger to her and Ashok.

Mother requested that Father be appointed a possessory conservator but did not want him to have

possession of and access to the child. Mother hesitated to say that Father loved Ashok because

he had not made any effort to visit him, had not submitted to a psychological evaluation, and had

not taken steps to treat his mental health.

       Father testified that he was not aware that he had any mental-health diagnosis. He said

that he loved his son and wanted custody of him but admitted that he could not remember the last

time he had seen Ashok because he did not “want to visit with [his] son in the presence of people

that lie[d] about [him].”     Father said that he is “allergic to [his] sweat as well as cold

temperature” and that his cold urticaria made him “break out in hives” that were not visible on

his skin but were painful. When asked if he had changed his belief that Ashok suffered cold

urticaria, Father replied that he could not assess the child’s condition because he had not been

caring for him. Father testified that he took great care to regulate the child’s body temperature

while he was in his care and that he bathed Ashok multiple times a day “to help him to bring his

                                                 8
cognitive functions back.” Father, who admitted that he did not complete CPS’s services,

testified that he did not complete his interview with Family Court Services because he “was

having issues with [his] own body up there. It was too hot at the top floor of the building.”

       Father testified that he had never physically abused Ashok but that Mother hit him “yet

. . . busted [Father] over spanking [Ashok] correctly and appropriately.” Father testified that

Mother abused him, that she liked to “throw [his] items around [the] house,” and that he had

never slapped, kicked, or hit her. Father testified that he was living with his parents, who

provided for him, and would reopen his welding business if the child were returned to him.

Father said that he planned to move to Colorado because his body was relieved by the

temperature there and that he and Mother had discussions about moving there if Ashok were

returned.

       Father, who had left in the middle of a prior trial related to Aunt’s request for

conservatorship, became argumentative on the stand. When asked what he was requesting the

trial court to do, Father replied, “I have no request. I’m in a whirlwind of lies and just watching

what the State of Texas does with the situation.” When asked, “So you are requesting the Court

to give you nothing today; is that correct?” Father said, “I’m requesting nothing.” He later

expressed his wish to have Ashok returned to him.

       After hearing this evidence, the trial court entered a divorce decree that dissolved the

marriage, appointed Mother sole managing conservator of Ashok, and appointed Father

possessory conservator. Even so, the trial court ordered that “because of the extreme behavior

exhibited by [Father], as described during testimony and exhibited during the trial, it is in the

                                                 9
best interest of the child that [Father] not have any contact with the child until further order of

the Court.” The trial court also ordered Father to pay child support.

III.     Relevant Law

         “The court shall appoint as a possessory conservator a parent who is not appointed as a

sole or joint managing conservator unless it finds that the appointment is not in the best interest

of the child and that parental possession or access would endanger the physical or emotional

welfare of the child.” TEX. FAM. CODE ANN. § 153.191. Here, the trial court appointed Father

possessory conservator.          Father argues that, because the trial court did not find that his

possession or access would endanger Ashok’s physical or emotional welfare, the denial of access

to Ashok constituted an abuse of discretion because “[t]he terms of an order that denies

possession of a child to a parent or imposes restrictions or limitations on a parent’s right to

possession of or access to a child may not exceed those that are required to protect the best

interest of the child.” TEX. FAM. CODE ANN. § 153.193.4



4
 Mother did not file an appellee’s brief in this case. To the extent the issue of family violence could be raised, the
trial court’s final order made no express finding of family violence. Moreover, the lack of any endangerment
finding also impacts Father’s rights to possession of and access to Ashok, despite the evidence of family violence.
This is because although the Texas Family Code states that the trial court is to “consider the commission of family
violence . . . in determining whether to deny, restrict, or limit the possession of a child by a parent who is appointed
as a possessory conservator,” and “may not allow a parent to have access to a child for whom it is shown by a
preponderance of the evidence that . . . there is a history or pattern of committing family violence during the two
years preceding the date of the filing of the suit or during the pendency of the suit,” the Texas Family Code also
states, “The terms of an order that denies possession of a child to a parent . . . may not exceed those that are required
to protect the best interest of the child.” TEX. FAM. CODE ANN. § 153.004(c)–(d) (Supp.), § 153.193. As a result,
notwithstanding a finding of family violence,

         the court may allow a parent to have access to a child if the court:

                  (1)      finds that awarding the parent access to the child would not endanger the child’s
         physical health or emotional welfare and would be in the best interest of the child; and

                                                          10
        “Though courts sometimes use the words possession and access interchangeably, they are

used differently in the Texas Family Code.” In re B.P., Jr., No. 2-07-251-CV, 2008 WL

2639264, at *7 (Tex. App.—Fort Worth July 3, 2008, no pet.) (mem. op.) (citing In re Walters,

39 S.W.3d 280, 284 (Tex. App.—Texarkana 2001, no pet.)). “A person with a right of access to

a child may approach him, communicate with him and visit with him, but may not take

possession or control of the child away from the managing conservator.” Id. (citing In re

Walters, 39 S.W.3d at 284–85). “A person with a right to possession of a child may exercise

possession and control of the child, to the exclusion of all other persons, including the managing

conservator, during periods of possession.” Id. (citing In re Walters, 39 S.W.3d at 285).

        “When a trial court appoints a parent possessory conservator, it can conclude that

unrestricted possession would endanger the physical or emotional welfare of the child, but that

restricted possession or access would not.” Id. (citing In re Walters, 39 S.W.3d at 286). “A

court can fashion a possession order that remedies the danger to the child’s welfare by placing

restrictions and conditions on possession or access.” Id. (citing In re Walters, 39 S.W.3d at 286).



                 (2)      renders a possession order that is designed to protect the safety and well-being
        of the child and any other person who has been a victim of family violence committed by the
        parent and that may include a requirement that:

                        (A)      the periods of access be continuously supervised by an entity or person
                chosen by the court;

                         (B)      the exchange of possession of the child occur in a protective setting;
                [or]
                         ....

                        (D)          the parent attend and complete a battering intervention and prevention
                program . . . . or, if such a program is not available, complete a course of treatment . . . .

TEX. FAM. CODE ANN. § 153.004(d-1) (Supp.).
                                                        11
“Indeed, if the trial court appoints a possessory conservator, it may grant, deny, restrict, or limit

the possessory conservator’s possession of or access to the child.” Id. “It may also grant, deny,

restrict, or limit any rights, privileges, duties, and responsibilities with respect to the child as are

necessary to protect the child’s best interest.” Id.

        Even so, the “appointment of a parent as possessory conservator implies a finding that

access by that parent will not endanger the physical or emotional welfare of the child.” Id.; see

In re Walters, 39 S.W.3d at 286–87 (noting that a court “cannot conclude . . . that access, even

restricted access, would endanger the physical or emotional welfare of the child, because such a

conclusion would prevent the trial court from appointing the parent possessory conservator”).

For this reason, even though “a severe restriction or limitation is permissible if it is in the child’s

best interest,” “Section 153.193 does not [typically] envision a complete denial of access.” In re

Z.G., No. 02-19-00352-CV, 2021 WL 1229967, at *21 (Tex. App.—Fort Worth Apr. 1, 2021, no

pet.) (mem. op.); see Melinda A.S., 2015 WL 7820584, at *11 n.7.

        “[T]he relationship between parent and child is constitutionally protected.”            Fish v.

Lebrie, No. 03-09-00387-CV, 2010 WL 5019411, at *3 (Tex. App.—Austin Dec. 10, 2010, no

pet.) (mem. op.) (alteration in original) (quoting Quilloin v. Walcott, 434 U.S. 246, 255 (1978)).

“[A] parent’s right to the care and custody of his child is a fundamental liberty interest more

precious than property rights.” Id. (quoting In re M.S., 115 S.W.3d 534, 547–48 (Tex. 2003)

(citing Santosky v. Kramer, 455 U.S. 745, 758–59 (1982))). A “complete denial of access should

be rare.” In re B.P., Jr., 2008 WL 2639264, at *7; see In re J.J.R.S., 627 S.W.3d at 220. In

other words, although “[t]rial courts have broad discretion to determine the frequency and

                                                  12
duration of visitation rights, “[a] complete denial of parental access should be reserved for

situations rising nearly to the level that would call for a termination of parental rights.” In re

B.O., 2017 WL 2590571, at *30; see In re P.M., No. 02-14-00205-CV, 2014 WL 8097064, at

*30 (Tex. App.—Fort Worth Dec. 31, 2014, pet. denied) (mem. op.). Denial of access is

“reserved only for ‘the most extreme of circumstances.’” Fish, 2010 WL 5019411, at *3

(quoting In re E.N.C., No. 03-07-00099-CV, 2009 WL 638188, at *15 (Tex. App.—Austin

Mar. 13, 2009, no pet.) (mem. op.) (citing Hale v. Hale, No. 04-05-00314-CV, 2006 WL 166518,

at *3 (Tex. App.—San Antonio Jan. 25, 2006, pet. denied) (mem. op.); Green v. Green, 850

S.W.2d 809, 812 (Tex. App.—El Paso 1993, no writ) (parent’s entitlement to periodic visitation

with child “cannot be denied except in extreme circumstances”))); see Brandon v. Rudisel, 586

S.W.3d 94, 107 (Tex. App.—Houston [14th Dist.] 2019, no pet.). “In such cases, we must find a

balance between deferring to the trial court’s factual determinations and carefully examining the

record for evidence of extreme circumstances.” Fish, 2010 WL 5019411, at *3.

IV.    Analysis

       The trial court’s order denied Father access to Ashok. See In re J.J.R.S., 627 S.W.3d at

220. “[C]ases involving complete denial of access are rare and usually reversed on appeal.”

In re J.Y., 528 S.W.3d 679, 690 (Tex. App.—Texarkana 2017, no pet.) (quoting Fish, 2010 WL

5019411, at *9).

       For example, in Fish, there was ample evidence that father spanked his son regularly,

spanked him harder for crying, would bruise the child during spankings, and would pinch the

child hard enough to cause bruises. Fish, 2010 WL 5019411, at *4. There was evidence that, on

                                               13
one occasion, he strangled the child’s puppy for urinating on the floor and spanked the child for

crying when the puppy became unconscious. Id. The father also made the child watch R-rated

movies while calling the child “a sissy,” locked him in a room during visitation, gave the child a

beer, and said he would relinquish parental rights if he did not have to pay child support. Id.

Testimony at trial showed that the child was traumatized and afraid of the father, who regularly

missed scheduled visits with the child. Id. Even so, the Austin court of appeals found that

complete denial of access was an abuse of discretion. Id. at *10.5

         Here, there was evidence of domestic violence between Mother and Father and evidence

that Father may suffer from mental illness. The evidence also showed that Father failed to dress

Ashok appropriately, was “too much of a disciplinarian,” and engaged in questionable behaviors

based on his belief that Ashok suffered from cold urticaria. Even so, there was evidence that

Father cared for Ashok while Mother worked and that Father loved Ashok. Although CPS had

become involved multiple times, Mother was the subject of some of the investigation, only one

investigation concluded with a “reason to believe” finding against Father for neglectful

supervision, and there was no evidence that the Department of Family and Protective Services

had ever sought to terminate Father’s parental rights.



5
 Courts have also held that complete denials of access were unwarranted in cases where (1) there was evidence that
the parent had “pull[ed] a weapon on someone” and exposed the children to marihuana, (2) there was evidence of
domestic violence in the presence of children, and (3) there was evidence the parent was an alcoholic who had
passed out drunk while caring for the child alone. Brandon v. Rudisel, 586 S.W.3d 94, 109 (Tex. App.—Houston
[14th Dist.] 2019, no pet.) (citing Hopkins v. Hopkins, 853 S.W.2d 134, 138 (Tex. App.—Corpus Christi 1993, no
writ) (affirming order giving father two hours of supervised visitation every other week; father had been convicted
of drug delivery, used drugs in front of children, severely abused mother and threatened her with gun, hit older child,
neglected children, denied treatment to child who suffered head injury while in father’s care, kept extremely
unsanitary house, and behaved erratically)); see In re E.N.C., No. 03-07-00099-CV, 2009 WL 638188, at *16 (Tex.
App.—Austin Mar. 13, 2009, no pet.) (mem. op.); In re Walters, 39 S.W.3d at 283.
                                                         14
       After reviewing the entire record, we find that it “does not show parental unfitness so

extreme that even supervised or limited parental contact or visitation would go against [Ashok’s]

best interest.” Brandon, 586 S.W.3d at 109. The trial court did not find that Father endangered

Ashok’s physical health or emotional welfare and, instead, based Father’s denial of access on

“the extreme behavior exhibited by [Father], as described during testimony and exhibited during

the trial.” We conclude that this finding does not meet the standard for justifying a complete

denial of access to a child. As a result, “though the evidence presented at trial would support a

decision to limit [Father’s] rights of access and possession, it does not demonstrate the presence

of extreme circumstances needed to justify a denial of all access” to Ashok. Fish, 2010 WL

5019411, at *9 (quoting E.N.C., 2009 WL 638188, at *16).

       Also, the trial court is required to “specify and expressly state in the order the times and

conditions for possession of or access to the child, unless a party shows good cause why specific

orders would not be in the best interest of the child.” TEX. FAM. CODE ANN. § 153.006(c). The

“judgment must state in clear and unambiguous terms what is required for the conservator to

comply.” In re J.J.R.S., 627 S.W.3d at 224 (citing Hale v. Hale, No. 04-05-00314-CV, 2006 WL

166518, at *3 (Tex. App.—San Antonio Jan. 25, 2006, pet. denied) (mem. op.) (“If a trial court

determines that it is in the best interest of the child to place restrictions or conditions on a

conservator’s rights of possession and access, then it is the court’s responsibility to specifically

define those terms in its decree.”)). The trial court’s judgment bars contact with Ashok “until

further order of the Court,” without providing any clarification as to what Father must do to

regain access to Ashok.       As a result, the judgment “does not meet the standards for

                                                15
enforceability.” Hale v. Hale, No. 04-05-00314-CV, 2006 WL 166518, at *3 (Tex. App.—

San Antonio Jan. 25, 2006, pet. denied) (mem. op.); see In re Walters, 39 S.W.3d at 288.

       We sustain Father’s sole point of error.

V.     Conclusion

       We reverse the trial court’s conservatorship order and remand the matter to the trial court

for further proceedings, including consideration of what amount and kind of access is appropriate

under the circumstances of this case and what safeguards are necessary to protect the child’s

well-being. We affirm the remainder of the trial court’s judgment.




                                             Scott E. Stevens
                                             Justice

Date Submitted:       December 23, 2021
Date Decided:         March 10, 2022




                                                  16